REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Kim et al. (US 2015/0221065 A1)  in Figs. 4a-4c, 5a-5c, abstract, ¶0010 and ¶0071-¶0078 discloses a display device includes a display unit which displays an image in a bent state and including a plurality of display surfaces divided from each other by a bending position thereof, a bend-measuring unit including a sensor which measures a bending value of the display unit, a viewpoint-monitoring unit including a sensor which measures a viewing position of a viewer, where the viewpoint-monitoring unit outputs position information based on the measured viewing position of the viewer, a control unit which compensates image data to be displayed on each of the display surfaces, based on the bending value and the position information, and a driving unit which drives the display unit using the compensated image data.
 	However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1, and similarly in independent claims 12 and 19:  
 	“determine a visual line of a user, based on obtaining direction information of the electronic device in the fully unfolded state; sense an angle between the first housing See pg. 29, line 18 to pg. 35, line 21 of the specification as filed.  
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692